On Motion for Clarification

PER CURIAM.
The state seeks clarification of our opinion in R.D. v. State, 24 Fla.L. Weekly D1429 (Fla. 1st DCA June 17, 1999). We withdraw this opinion and grant clarification by entering the following revised opinion.
R.D. appeals a restitution order arguing that, because the order establishing the amount of restitution pursuant to section 775.089(l)(a), Fla.Stat. (1997), was entered more than 60 days from the date of the disposition order contrary to rule 3.800(e), Florida Rule of Criminal Procedure, the trial court had no jurisdiction to order restitution. We find the appellant’s argument without merit and affirm.
In the instant case, the plea agreement, plea hearing, and disposition order all show that the trial court was imposing a *1125restitution obligation. Under the circumstances, because the order establishing the restitution obligation was entered in a timely manner, the trial court had the jurisdiction to determine the amount of restitution beyond the sixty-day period in rule 3.800(c). See L .O. v. State, 718 So.2d 155 (Fla.1998).
ERVIN, VAN NORTWICK and BROWNING, JJ., concur.